DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claim 36, in the reply filed on 12/13/21 is acknowledged.
Applicants election of species ascr#18 is acknowledged. This species is free of the art and as such the examiner has withdrawn the species requirement and will search and examine all of claim 356 herein below. 
Likewise, in response to the restriction, applicants cancelled claims 20-35 and added new claims 37-52. These claims are also independent and distinct and being restricted as set forth below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 36, drawn to the compound of formula I, classified in C07H 15/04.
II. Claims 37-52, drawn to pharmaceutical compositions comprising an ascaroside and methods of use of the same, classified in A61K 31/7028.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  have a divergent scope of the ascarosides in the compound of formula I or I’ and the generic formulations of group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
During a telephone conversation with Janine Ladislaw on 2/18/22 a provisional election was made without traverse to prosecute the invention of Group I, claim 36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37-52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) naturally occurring ascarosides which are produced from nematodes. This judicial exception is not integrated into a practical application because these compounds are the same as those produced in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the indication of the naturally occurring compounds 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/621,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘938. ‘938 is drawn to methods of using various compounds, such as  ascr#10 and ascr#18 (see claims 17 and 30 therein). These compounds are identified structurally as: 
    PNG
    media_image1.png
    116
    287
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    166
    268
    media_image2.png
    Greyscale
and would anticipate the present compounds. As such, the use of the compounds in ‘938 would render obvious the compounds themselves as set forth herein.

 
 Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/621,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘927. ‘927 is drawn to methods of using various compounds, such as  ascr#10 and ascr#18 (see claim 2 therein). These compounds are identified structurally as: 
    PNG
    media_image1.png
    116
    287
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    166
    268
    media_image2.png
    Greyscale
and would anticipate the present compounds. As such, the use of the compounds in ‘938 would render obvious the compounds themselves as set forth herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,136,595. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of use therein would render obvious the present compounds claimed. The methods of use in ‘595 use ascr#18 
    PNG
    media_image3.png
    108
    187
    media_image3.png
    Greyscale
. The use of this compound would render obvious the compound itself as claimed herein. This is the same compound as elected by applicants as their elected species. 

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,019,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘776. ‘776 is drawn to methods of using various compounds, such as 
    PNG
    media_image4.png
    148
    245
    media_image4.png
    Greyscale
    and would anticipate the present compounds. As such, the use of the compounds in ‘776 would render obvious the compounds themselves as set forth herein.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-26 of copending Application No. 17/306,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘166. ‘166 is drawn to methods of using various compounds, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,534,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘008. ‘008 is drawn to methods of using various compounds, such as 
    PNG
    media_image5.png
    104
    291
    media_image5.png
    Greyscale
    and would anticipate the present compounds. As such, the use of the compounds in ‘008 would render obvious the compounds themselves as set forth herein.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,487,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed herein would be prima facia obvious in view of the methods of using the same as in ‘551. ‘551 is drawn to methods of using various compounds, such as ascr#18 (see claims 3, 5, and 10 for example)    and would anticipate the present compounds. As such, the use of the compounds in ‘008 would render obvious the compounds themselves as set forth herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 36 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO11/155687.
‘687 discloses the compound V (see page 6) represented as 
    PNG
    media_image6.png
    99
    325
    media_image6.png
    Greyscale
which would anticipate the present compounds where the variables are: the R5 groups on sugar are all H, OH, or CH3; R3 and R4 are H; one R1 group in R2 is CH3 while the rest are H; R5 on the R2 group is H; and the sum of n1 and n3 is 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623